DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/650,205 filed on February 7th, 2022. Claims 1-20 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a locking differential, classified in F16H48/24.
II. Claims 8-15, drawn to a disconnecting differential, classified in B60K17/34.
III. Claims 16-20, drawn to a method for a differential system, classified in F16H48/36.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are independent and distinct as the locking differential cannot interrupt torque transmission, the electromagnetic solenoid actuator of the disconnecting differential cannot be configured to selectively induce locking and unlocking of axle shaft speed differentiation, and both differentials can be operated with just two operation states. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
The inventions require a different field of search (e.g., searching different 	classes/subclasses or electronic resources, or employing different search 	strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John D. Russell on October 12th, 2022 a provisional election was made with traverse to prosecute the invention of the disconnecting differential, claims 8-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-7 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 7th, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Drawings
Regarding Claims 9 and 11, please provide replacement/new drawing sheets showing the first and second inductive coil features recited in claims 9 and 11.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “wherein each of the first inductive coil and the second inductive coil is formed of a pair of coils stacked along a first axis” and “wherein the first inductive coil is inserted between the pair of coils of the second inductive coil” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 8 (line 7), please change the recitation of “a transmission of torque is interrupted” to - - [[a]] the transmission of torque is interrupted - - as antecedent basis has already been established in claim 8 (line 6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 10, in the recitation of “wherein the first inductive coil and the second inductive coil are stacked along the first axis” it is unclear how claim 10 narrows the recitation of “wherein each of the first inductive coil and the second inductive coil is formed of a pair of coils stacked along a first axis” recited in claim 9. The lack of clarity renders the claim indefinite.

	Claim 11 is rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inose (US 10,711,849).

Regarding Claim 8, Inose teaches a locking differential system, comprising:
a driving gear (Fig. 1, “inner casing” 33);
a differential drive (differential gearset seen in Fig. 1) with an input part (differential pinion gear seen in Fig. 1) and two output parts (both side gears seen in Fig. 1), 
wherein the two output parts (side gears) are drivingly connected to the input part (pinion gear) and, relative to one another, have a differential effect (see Fig. 1);
a coupling (“clutch” 5) effectively arranged between the driving gear (33) and the differential drive (differential gearset), 
wherein, in a closed condition (position seen in Fig. 2) of the coupling (5), torque is transmitted from the driving gear (33) to the differential drive (differential gearset; col. 3, line 22 - “clutch ring 51 is movable in the direction along the axis C in the outer casing 31, and, at an end opposite to the end having the clutch teeth 55, engages with the outer casing 31 to rotate along therewith”) and, 
in an open condition (position seen in Fig. 1) of the coupling (5), a transmission of torque is interrupted (see Fig. 1);
a controllable actuator (“actuator” 41) for actuating the coupling (5), 
wherein the actuator (41) comprises an electromagnet (col. 3, line 45 - “The actuator 41 can be a solenoid that is electrically magnetized”) and an axially displaceable piston (“clutch ring” 51), and 
wherein the actuator (41) is configured to generate a current signal representing a coil current of the electromagnet (41); and
a multi-sensor sub-assembly (Fig. 3B, “pair of proximity sensors” 7) having two eddy current sensors (col. 4, line 67 - “Still alternatively, in place of the Hall generator, any suitable proximity sensor of an induction type, a capacitance type, or an optical type may be applicable”) coupled to a common microcontroller (col. 4, line 57 - “To each proximity sensor 7 applicable is a Hall generator, for example. The Hall generator is an electric device that outputs potential difference between electrodes in response to applied magnetic flux and can be used for detecting proximity of a magnetic material. While the Hall generator, if used alone, produces continuous output depending on a distance from the magnetic material, it could be used in combination with an IC that converts it to discrete pulse output depending on whether it is greater or smaller than a threshold”), 
wherein each eddy current sensor (7) is configured to generate a sensor signal representing a first, engaged position (Fig. 2) or a second, disengaged position (Fig. 1) of the coupling (5; col. 5, line 36 - “The present embodiment enables the pair of proximity sensors 7 to electrically and without contact detect whether the clutch ring 51 is at the first position (the clutch 5 is connected) or at the second position (the clutch 5 is disconnected)”), but with each of the two eddy current sensors (7) switching between their respective indications at different physical positions (col. 5, line 5 - “The slide flange 1 is used in combination with not a single proximity sensor 7 but a pair of proximity sensors 7. This is advantageous because, even if one of the proximity sensors 7 happens to come close to one notch 17, the other sensor 7 ensures detection of proximity of the slide flange 1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 10,851,843), hereinafter Shibata, in view of McGraner et al. (US 2020/0292356), hereinafter McGraner.

Regarding Claim 8, Shibata teaches a locking differential system, comprising:
a driving gear (Fig. 8, not shown; col. 17, line 22 - “In an outer circumferential portion 154a of the second differential case 154, a second differential ring gear 162 (see FIG. 1), which is coupled to the front propeller shaft 24 in a power transmittable manner, is integrally provided”);
a differential drive (“differential gear device” 28) with an input part (“cylindrical portion” 154b) and two output parts (“side gears” 152L, 152R), 
wherein the two output parts (152L, 152R) are drivingly connected to the input part (154b) and, relative to one another, have a differential effect (col. 20, line 59 - “In the second coupling device 166 configured as described above, when the second movable sleeve 164 is moved by the second actuator 172 to the second engagement position, the second movable sleeve 164 and the pinion support member 156 are coupled together in a power transmittable manner, thereby resulting in a connected state in which, in the front wheel side differential gear device 28, a power transmission path between the second differential case 154 and the pair of second side gears 152L and 15R is connected”);
a coupling (“clutch mechanism” 168) effectively arranged between the driving gear (not shown) and the differential drive (28), 
wherein, in a closed condition (position seen in Fig. 10) of the coupling (168), torque is transmitted from the driving gear (not shown) to the differential drive (28; col. 18, line 27 - “As shown in FIG. 8, the second coupling device 166 includes: a second engagement clutch mechanism (engagement clutch mechanism) 168 configured to make the second movable sleeve 164 and the pinion support member 156 engage with each other so as to couple them together”) and, 
in an open condition (position seen in Fig. 8) of the coupling (168), a transmission of torque is interrupted;
a controllable actuator (“actuator” 172) for actuating the coupling (168), 
wherein the actuator (172) comprises an electromagnet (“electromagnetic coil” 178) and an axially displaceable piston (“plunger” 176), and 
wherein the actuator (172) is configured to generate a current signal representing a coil current of the electromagnet (178; col. 19, line 20 - “In the second actuator 172 configured as described above, as shown in FIGS. 9 and 10, when a second drive current I2 is supplied from the electronic control device 150 to the second electromagnetic coil 178, and thus the second thrust F2 is applied from the second electromagnetic coil 178 to the magnetic plunger 176, the second movable sleeve 164 is moved to the second engagement position through the sliding metal 184 against the biasing force of the second disc spring 180”).
Shibata does not teach “a multi-sensor sub-assembly having two eddy current sensors coupled to a common microcontroller, wherein each eddy current sensor is configured to generate a sensor signal representing a first, engaged position or a second, disengaged position of the coupling, but with each of the two eddy current sensors switching between their respective indications at different physical positions”.
McGraner teaches a multi-sensor sub-assembly (Fig. 6, “eddy current sensor” 602) having two eddy current sensors (“protruberance” 610, 612, 614) coupled to a common microcontroller (“PCB” 622), 
wherein each eddy current sensor (610, 612, 614) is configured to generate a sensor signal representing a first, engaged position or a second, disengaged position of a coupling (“target plate” 604; [0050] - “Eddy currents formed at the target plate 604 produce an eddy current signal which may vary based on a distance 603 of the target plate 604 from the ferrite core 606” and [0055] - “Generation of a voltage measurement which may be converted by a microcontroller into a signal (Vmeasurement) is indicated at 804 in a branch of the circuit 800 parallel with the sensor coil 802”), but with each of the two eddy current sensors (610, 612, 614) switching between their respective indications at different physical positions (see [0050] and [0055] above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the disconnecting differential taught by Shibata with the multi-sensor sub-assembly taught by McGraner, such that “a multi-sensor sub-assembly having two eddy current sensors coupled to a common microcontroller, wherein each eddy current sensor is configured to generate a sensor signal representing a first, engaged position or a second, disengaged position of the coupling, but with each of the two eddy current sensors switching between their respective indications at different physical positions”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reliably detecting the engagement status of the disconnecting differential taught by Shibata. 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 10,851,843), in view of Lu et al. (US 10,184,846), hereinafter Lu.

Regarding Claim 8, Shibata teaches a locking differential system, comprising:
a driving gear (Fig. 8, not shown; see col. 17, line 22 above);
a differential drive (28) with an input part (154b) and two output parts (152L, 152R), 
wherein the two output parts (152L, 152R) are drivingly connected to the input part (154b) and, relative to one another, have a differential effect (see col. 20, line 59 above);
a coupling (168) effectively arranged between the driving gear (not shown) and the differential drive (28), 
wherein, in a closed condition (position seen in Fig. 10) of the coupling (168), torque is transmitted from the driving gear (not shown) to the differential drive (28; see col. 18, line 27 above) and, 
in an open condition (position seen in Fig. 8) of the coupling (168), a transmission of torque is interrupted;
a controllable actuator (172) for actuating the coupling (168), 
wherein the actuator (172) comprises an electromagnet (178) and an axially displaceable piston (176), and 
wherein the actuator (172) is configured to generate a current signal representing a coil current of the electromagnet (178; see col. 19, line 20 above).
Shibata does not teach “a multi-sensor sub-assembly having two eddy current sensors coupled to a common microcontroller, wherein each eddy current sensor is configured to generate a sensor signal representing a first, engaged position or a second, disengaged position of the coupling, but with each of the two eddy current sensors switching between their respective indications at different physical positions”.
Lu teaches a multi-sensor sub-assembly (Fig. 1, “torque sensing system” 10) having two eddy current sensors (“driving coil” 26 and “sensing coil” 30) coupled to a common microcontroller (“controller” 24), 
wherein each eddy current sensor (26, 30) is configured to generate a sensor signal (see Fig. 1) representing a distance between the eddy current sensors (26, 30) and a target (“shaft” 14; col. 3, line 41 - “With this in mind, in one embodiment, in addition to a driving coil that generate magnetic flux (e.g., the magnetic field) that passes through the shaft (e.g., a ferromagnetic material) and is sensed by the sensing coil(s), the magnetostrictive torque sensor may include a proximity coil that may be used to measure a distance between an end of the pole and a piece of conductive metal in front of the proximity coil that corresponds to the item being measured by the torque sensor” and col. 3, line 65 - “By way of introduction, FIG. 1 is a side view of an embodiment of a torque sensing system 10 that includes a proximity sensor 12”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the disconnecting differential taught by Shibata with the multi-sensor sub-assembly taught by Lu, such that “a multi-sensor sub-assembly having two eddy current sensors coupled to a common microcontroller, wherein each eddy current sensor is configured to generate a sensor signal representing a first, engaged position or a second, disengaged position of the coupling, but with each of the two eddy current sensors switching between their respective indications at different physical positions”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reliably detecting the engagement status of the disconnecting differential taught by Shibata. 

Regarding Claim 9, Shibata and Lu teach the locking differential system of claim 8, 
Shibata teaches wherein the two eddy current sensors (Fig. 1, 26, 30) includes a first eddy current sensor (26) with a first inductive coil (26) and a second eddy current sensor (30) with a second inductive coil (30) and wherein each of the first inductive coil (26) and the second inductive coil (30) is formed of a pair of coils (26, 30) stacked along a first axis (see Fig. 1).

Regarding Claim 10, Shibata and Lu teach the locking differential system of claim 9, 
Shibata teaches wherein the first inductive coil (Fig. 1, 26) and the second inductive coil (30) are stacked along the first axis (see Fig. 1).

Regarding Claim 11, Shibata and Lu teach the locking differential system of claim 10, 
Shibata teaches wherein the first inductive coil (Fig. 1, 26) is inserted between the pair of coils (30) of the second inductive coil (30).

Regarding Claim 12, Shibata and Lu teach the locking differential system of claim 9, 
Shibata teaches wherein the first inductive coil (Fig. 1, 26) and the second inductive coil (30) are arranged adjacent to one another and co-planar.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Donofrio (US 7,425,185), Cochren (US 9,625,026) and Pinkos (US 7,837,585) listed in the attached "Notice of References Cited" disclose similar differentials comprising two proximity sensors related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659